Exhibit 10.25

 

Lancaster-Lebanon
Intermediate Unit 13
Burle Business Park
1020 New Holland Avenue
Lancaster, PA  17601
717-569-7331
www.lu13.org

 
 
 
Ms. Zaro:


Enclosed you will find two copies of a “Contract for Services” numbered
078-750-0027-00.  Please sign both copies, keep one for your records and return
the other to the Pennsylvania Training and Technical Assistance Network, ATTN:
Sandra Nace, 6340 Flank Drive, Suite 600, Harrisburg, PA, 1711.






Thank you,




Cliff Pogue
Program Administrator




c: file
 
 
 

--------------------------------------------------------------------------------

 


CONTRACT FOR SERVICES




Contractor:            Vemics, Inc.
24 Front Street
Denville, NJ  07834


Lancaster-Lebanon Intermediate Unit 13 (the “IU”) and the Contractor named above
(the “Contractor”) agree as follows:


 
1.
The services (the “Services) to be provided by the Contractor are described on
the attached Exhibit A.



 
2.
The amount to be paid by the IU to the Contractor for the Services provided by
the Contractor is the agreed upon amount of $4,500/event for a maximum of 16
events.



 
3.
This Agreement is for a term beginning July 1, 2007 and ending June 30, 2008.



 
4.
Contractor will furnish the IU with such information as the IU may request in
connection with the Services and amounts to be paid to Contractor.  Payment for
the Services rendered shall be made in accordance with the IU’s usual payment
procedures.



 
5.
Invoices submitted by contractor must be substantiated with a listing that
references the events by title and date.  Invoices should be submitted to the
Pennsylvania Training and Technical Assistance Network,  ATTN:  Sandy Nace, 6340
Flank Drive, Suite 600, Harrisburg, PA 17112.



 
6.
This Agreement is subject to the General Terms and Conditions for Service
Contracts set forth on the attached Exhibit B and the State Contractor’s
Non-Discrimination Notice set forth on the attached Exhibit C.





Vemics, Inc.                                
By: /s/ Fred Zolla                     
Printed Name: Fred Zolla          




Lancaster-Lebanon Intermediate Unit 13
By: /s/ Dr. Cynthia S. Burkhart                    
             Dr. Cynthia S. Burkhart


 
 
 

--------------------------------------------------------------------------------

 
 
SERVICES




Provide Vemics LiveAccess ™ Total Managed Event Service for selected training
events.  This Event Service is to include the following:


 
1.)
Provide up to 29 fully interactive live sites (passing online pre-qualification
testing) that replicate a classroom

 
2.)
Provide one-way streaming of the audio/video/content to up to 200 sites (or
views) with Internet access.

 
3.)
Record and provide web access views of the Archive Version of the training event
for 30 days.

 
4.)
Provide technical support for software installation assistance, online training
in the use of the system, technical and event monitoring, and help desk support.

 
5.)
Fully manage event service that includes live set-up, registration, participant
and presenter training, and other pre-event testing activities.

 
6.)
Provide the use of 5 Vemics Kits (web camera, 2 microphones, headset with
microphone) for each event.













 
 

--------------------------------------------------------------------------------

 


EXHIBIT A,  Page 1 of 1

 
  GENERAL TERMS AND CONDITIONS FOR SERVICE CONTRACT


  1. Performance


  Contractor shall furnish all labor, supervisions, materials, supplies and
equipment for the Services.


  2. Taxes


  Contractor shall pay all federal, state and local taxes pertaining to the
Services or Contractor’s performance of the Services.


  3. Insurance


  (a)  Contractor shall obtain and maintain insurance as follows:


  (i) Automobile Liability – Automobile Liability Insurance covering all owned
hired and non-owned vehicles in the amount of $1,000,000 per occurrence with not
more than $1,000 per occurrence deductible or self-insurance retention.
  (ii) Workers’ Compensation – Workers’ Compensation Insurance, disability
benefit and other social insurance as may be required by law.
  (iii) Comprehensive General Liability – Comprehensive General Liability
Insurance in the amount of $1,000,000 per occurrence with not more than $1,000
per occurrence deductible or self-insurance retention.


  (b)  Contractor shall upon request submit insurance certificates
(“Certificates”) evidencing required insurance coverages.
 
4.  Time for Completion


  Contractor shall perform and furnish the Services in a timely manner.  Any
time specified for performance or completion of the Services is of the essence.


5. Termination


Lancaster-Lebanon Intermediate Unit No. 13 (“IU”) may at any time terminate the
Contract.  Upon such termination, Contractor shall be paid for Services rendered
to the date of termination and shall be entitled to no other additional amounts.




 
 

--------------------------------------------------------------------------------

 


EXHIBIT B,  Page 1 of 2

 
 
6. Legal Compliance


Contractor shall comply with all governmental requirements applicable to the
Services or Contractor’s performance of the Services.


7. Contractor


Contractor is an independent contractor to IU.  Contractor is not an agent or
employee of IU, and Contractor is not authorized to make any representations or
incur any liabilities on behalf of IU.


8. Indemnification


Contractor shall indemnify and hold harmless IU and each IU’s directors,
officers, employees and agents from and of all costs (including reasonable
counsel fees), claims, demands, actions and causes of action which relate to or
arise by reason of any act or omission of Contractor (or any of the contractor’s
directors, officers, employees, agents, or business invitees), whether such act
of omission is intentional, reckless, negligent or inadvertent.


9. Assignment


Contractor shall not assign or subcontract Contractor’s obligations without the
prior written consent of IU; and any assignment of subcontractor not consented
to by IU shall be void.  Except as provided above, the Contract shall bind and
benefit Contractor and IU and their respective successors and assigns.


10. Governing Law, Dispute Resolution


The Contract and any issues as to validity, construction or performance shall be
governed by the laws of the Commonwealth of Pennsylvania.  Contractor and IU
each agree that exclusive jurisdiction and venue for resolution of any disputes
relating to the Services or the Contractor shall be in the Lancaster County,
Pennsylvania, Court of Common Pleas.  IU and Contractor consent to such
exclusive jurisdiction and venue.  Contractor hereby waives all rights to a jury
trial and agrees that all disputes shall be resolved by a judge sitting without
a jury.




 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B, Page 2 of 2
 





STATE CONTRACTOR’S
NONDISCRIMINATION NOTICE




THE EQUAL EMPLOYMENT OPPORTUNITY REQUIREMENTS OF THE COMMONWEALTH’S CONTRACT
COMPLIANCE PROGRAM FOR STATE CONTRACTORS COVERS ALL EMPLOYMENT PRACTICES WHICH
INCLUDE HIRING, RECRUITMENT, PLACEMENT, SELECTION FOR TRAINING, PROMOTION AND
COMPENSATION.


STATE CONTRACTOR’S AND THEIR SUBCONTRACTORS MUST INSURE THAT APPLICANTS AND
EMPLOYEES ARE NOT DISCRIMINATED AGAINST ON THE BASIS OF RACE, COLOR, RELIGIONS
CREED, ANCESTRY, NATIONAL ORIGIN, AGE, DISABILITY, OR SEX.  COMPLIANCE REVIEWS
ARE CONDUCTED BY THE COMMONWEALTH TO INSURE THAT THESE REQUIREMENTS ARE MET.


Our company is a state contractor and is committed to the principles of EQUAL
EMPLOYMENT OPPORTUNITY for all persons.  We have agreed to the
Non-Discrimination Clause in our contract in accordance with the Commonwealth
requirements.


Employees of our company who would like to receive additional information about
the nondiscrimination requirements should contact the personnel manager of this
company or:


THE BUREA OF CONTRACT ADMINISTRATION AND BUSINESS
DEVELOPMENT
COMMONWEALTH OF PENNSYLVANIA


DEPARTMENT OF GENERAL SERVICES
502 NORTH OFFICE BUILDING
HARRISBURG, PA  17125
TELEPHONE (717) 787-7380







